Citation Nr: 1043025	
Decision Date: 11/16/10    Archive Date: 11/24/10

DOCKET NO.  09-03 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an effective date prior to January 13, 2000 for 
the grant of service connection for posttraumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Kenneth Carpenter, Attorney


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to October 
1968.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a November 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office in Denver, Colorado (RO).  


FINDINGS OF FACT

1.  The Veteran's original claim for entitlement to service 
connection for PTSD was received on August 24, 1993, and denied 
in a November 1994 rating decision.

2.  At the time of the November 1994 rating decision, the April 
1995 rating decision, the January 1996 hearing officer's 
decision, and the July 1998 rating decision, the Veteran had not 
provided VA with sufficient information with which to verify his 
claimed stressor.

3.  The first evidence of a PTSD diagnosis is dated in March 
1992.

4.  The Veteran's claim to reopen the issue of entitlement to 
service connection for PTSD was received on January 13, 2000.


CONCLUSION OF LAW

The criteria for an effective date prior to January 13, 2000 for 
the grant of service connection for PTSD have not been met.  38 
U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.155, 3.156 
(c), 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2010).  Because the pertinent regulations concerning VA's duties 
to notify and assist were not enacted until August 2000, 
notification of these duties prior to the initial adjudication of 
the Veteran's claim was impossible.  However, because the 
Veteran's underlying claim for service connection for PTSD was 
granted in the November 2006 rating decision, the Board finds 
that no prejudice exists in the Veteran's case.  Once a claim for 
service connection has been substantiated, the filing of a notice 
of disagreement with the rating of the disability does not 
trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore any 
defect as to notice is non-prejudicial.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. 
App. 112 (2007); see also Goodwin v. Peake, 22 Vet. App. 128, 134 
(2008) (where a claim has been substantiated after August 29, 
2000, the appellant bears the burden of demonstrating any 
prejudice from defective notice with respect to any downstream 
elements).  The Veteran was also notified of regulations 
pertinent to the establishment of an effective date and of the 
disability rating in a March 2006 letter.  Dingess/Hartman, 19 
Vet. App. at 486.  

The Veteran's service treatment records, VA medical treatment 
records, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran 
has not indicated, and the record does not contain evidence, that 
he is in receipt of disability benefits from the Social Security 
Administration.  38 C.F.R. § 3.159 (c) (2).  As the Veteran's 
appeal concerns a claim for an earlier effective date, and the 
basis of the appeal does not concern the etiology or severity of 
the Veteran's PTSD, no VA examination was required as there were 
no questions of medical fact requiring resolution prior to 
adjudication.  38 C.F.R. § 3.159(c) (4).  

There is no indication in the record that any additional evidence 
relevant to the issue decided is available and not part of the 
claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of the case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); 
see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. 
Sanders/Simmons, 129 S. Ct. 1696 (2009).  

The Veteran's original claim for service connection for PTSD was 
dated August 24, 1993, and received by VA on August 30, 1993.  It 
was denied in a November 1994 rating decision; that rating 
decision was not appealed and became final.  He unsuccessfully 
attempted to reopen his claim twice, but was denied in the April 
1995 rating decision, January 1996 hearing officer's decision, 
and July 1998 rating decision.  Consequent to his most recent 
claim to reopen, received by VA on January 13, 2000, a May 2005 
Board decision reopened the claim on the basis that new and 
material evidence had been submitted, and remanded the claim for 
consideration on the merits.  A July 2006 Board remand concluded 
that, as the Joint Services Records Research Center (JSRRC) had 
verified the Veteran's stressors in June 2005, a VA PTSD 
examination should be conducted.  

Subsequent to the August 2006 VA examination, which found that 
the Veteran's PTSD resulted from his cited stressor events, 
service connection for PTSD was granted in a November 2006 rating 
decision.  An effective date of January 13, 2000, the date the 
claim to reopen was received, was assigned.  The Veteran, through 
his counsel, filed a notice of disagreement with the assigned 
effective date.  Citing 38 C.F.R. § 3.156 (c) (2), the Veteran's 
attorney argued that, because service records were used to reopen 
and ultimately substantiate the Veteran's claim for service 
connection for PTSD, and because there was evidence that PTSD 
manifested during the Veteran's military service, the effective 
date should be the date of the Veteran's original claim for PTSD, 
August 24, 1993.  

Except as otherwise provided, the effective date of an evaluation 
and award of compensation based on an original claim, a claim 
reopened after final disallowance, or a claim for increase will 
be the date of receipt of the claim or the date entitlement 
arose, whichever is the later.  38 U.S.C.A. § 5110; 38 C.F.R. § 
3.400.  The currently assigned effective date of January 13, 
2000, is the date of the Veteran's claim to reopen the issue of 
entitlement to service connection for PTSD on the basis of new 
and material evidence.  Id.

An exception to 38 C.F.R. § 3.156 (c) provides that in cases 
where VA receives or associates with the claims file relevant 
official service department records that existed and had not been 
associated with the claims file when VA first decided the claim, 
VA will reconsider the claim, notwithstanding 38 C.F.R. § 
3.156(a), which outlines the basic requirements for new and 
material evidence claims.  Such records include, but are not 
limited to (1) service records that are related to a claimed 
inservice event, injury, or disease, regardless of whether such 
records mention the Veteran by name; (2) additional service 
records forwarded by the Department of Defense or the service 
department to VA anytime after VA's original request for service 
records; and (3) declassified records that could not have been 
obtained because the records were classified when VA decided the 
claim.  38 C.F.R. § 3.156 (c) (1).  When an award is based on 
service records, the effective date of the grant of service 
connection must be the date entitlement arose (here, the date on 
which PTSD was first documented in the record), or the date VA 
received the previously decided claim (here, August 24, 1993), 
whichever is later.  38 C.F.R. § 3.156 (c) (3).

Another subsection of 38 C.F.R. § 3.156 (c) provides that the 
rules allowing for reconsideration-and thus allowing for the 
effective date of the reopened claim to be the date of the 
original claim or the date entitlement arose-are not applicable 
to records that VA could not have obtained when it decided the 
claim because the records did not exist when VA decided the 
claim, or because a veteran failed to provide sufficient 
information for VA to identify and obtain the records from the 
respective service department, the JSRRC, or from any other 
official source.  See 38 C.F.R. § 3.156(c) (2).  

In the context of the Veteran's case, this means that he must 
have provided sufficient identifying details of his stressors 
prior to one of the previous (November 1994, April 1995, January 
1996, July 1998) rating or hearing officer decisions, such that 
VA could submit a successful request to the appropriate agency to 
have the stressors verified.  If, conversely, he did not provide 
sufficient identifying details of his stressor events until in 
conjunction with his January 2000 claim to reopen, the effective 
date rules enumerated in 38 C.F.R. § 3.156 (c) (3) do not apply.  
Id.

Exhaustive review of the Veteran's claims file reveals three 
documents dated prior to the November 1994 rating decision in 
which the Veteran discusses his stressors.  In the December 1993 
PTSD Assessment questionnaire, the Veteran indicated the type of 
events in service he saw or witnessed, and the psychiatric 
symptoms he experienced, but did not mention specific events.  At 
the July 1994 VA examination, the Veteran reported not seeing 
actual combat, but seeing it occur below while he was airborne 
delivering psychological warfare messages.  He also noted that he 
feared that he would end up in trouble while in Vietnam due to 
his poor eyesight, was afraid of getting into trouble one night 
after staying out past curfew, and was not prepared to be called 
a "baby killer" after his return from Vietnam.  Finally, in an 
August 1994 statement, the Veteran reported that during his time 
in Vietnam during the Tet Offensive in 1967 and 1968, an airfield 
at Vung Tan was mortared.  No other statements as to the 
Veteran's stressors were associated with the claims file prior to 
the November 1994 rating decision denying service connection for 
PTSD.  

Similarly, the Veteran testified in November 1995 that he was in 
Vung Tau in 1968, and that the town was "hit" a couple of 
times, but his base was never mortared.  He reported experiencing 
fear when he saw body bags.  No other statements as to the 
Veteran's stressors were associated with the claims file prior to 
the January 1996 hearing officer decision denying service 
connection for PTSD.  Finally, the only documents submitted prior 
to the July 1998 rating decision denying service connection for 
PTSD pertaining to stressors and the Veteran's PTSD were private 
treatment records dated through December 1997.  Therein, the 
Veteran reported that in Vietnam, "the intensity was so bad."  
Otherwise, he mentioned postservice stressors related to his 
spouse and family.  

The Veteran's claim for service connection for PTSD was reopened 
on the basis of his January 2000 stressor statement in which he 
reported that his base at Vung Tau was mortared in January 1968.  
The Board's May 2005 decision noted that other than his mention 
of the January 1968 mortaring event, the Veteran had failed to 
provide sufficiently specific information as to any of his other 
claimed stressor events to that point, a finding that is 
confirmed by the documents enumerated above; in the August 1994 
statement, he stated that the mortaring occurred during the Tet 
Offensive in 1967 and 1968, and at the November 1995 decision 
review officer hearing, he testified that the Vung Tau airfield 
was mortared in 1968.  Thus, the Veteran did not provide a month 
and year, or even a three-month period, in which the claimed 
events occurred.  The Veteran did not provide any date 
specificity in of any of his statements prior to January 2000, 
when he detailed his life and experiences, in a month-by-month 
order, from before he joined the military until after his service 
separation.  He had been asked to provide such detail in the RO's 
December 1997 letter, but the record reflects that he did not 
respond.  VA is obligated to assist a claimant in the development 
of a claim, but there is no duty on the VA to prove the claim.  
See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991), reconsidered, 
1 Vet. App. 406 (1991).

Ultimately, the Board finds that at the time of the November 1994 
rating decision, the April 1995 rating decision, the January 1996 
hearing officer's decision, and the July 1998 rating decision, 
the Veteran had not provided VA with sufficient information with 
which to verify his claimed stressor event.  Because the Veteran 
failed to provide sufficient information for VA to identify and 
obtain the records from the JSRRC or other official source, the 
rule determining the "date of claim" as the date of the 
original claim for benefits is not for application here.  See 38 
C.F.R. § 3.156(c) (2).  

As 38 C.F.R. § 3.156 (c) does not apply in this case, the 
effective date of an award of benefits is the date of receipt of 
the claim to reopen or the date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400.  For 
the reasons discussed above, the date of claim is January 13, 
2000.  The earliest noted diagnosis of PTSD in the evidence of 
record is dated in March 1992.  As the later of these two dates 
is the date of claim, the proper effective date is January 13, 
2000.  Id.  Accordingly, an effective date prior to January 13, 
2000, for the grant of service connection for PTSD is not 
warranted.

The preponderance of the evidence is against the claim.  There is 
no doubt to be resolved, and service connection is not warranted.  
See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).




ORDER

An effective date prior to January 13, 2000 for the grant of 
service connection for PTSD is denied.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


